Article 2404 of the Civil Code forbids a man to give away his wife's share of the property belonging to the marital community. Article 1493 of the Code forbids a person to give away his property to the prejudice of his forced heirs — or beyond the disposable portion. The purpose, of course, is to protect the wife or widow and heirs. Accordingly, under article 1526, this rule, which forbids a man to make a donation to the prejudice of his wife or forced heirs, does not apply to an onerous donation if the value of the charges imposed upon the donee amount to more than half of the value of the property donated. The reason for this exception to the rule is that an onerous donation is regarded not as a donation at all, but as a commutative contract "if the value of the object given does not manifestly exceed that of the charges imposed on the donee." Article 1524. The idea is that, "if the value of the object given does *Page 884 
not manifestly exceed that [meaning the value] of the charges imposed on the donee," the wife, as partner in community, or the forced heirs, as the case may be, are not imposed upon, because they are compensated with the value of the charges imposed on the donee. That means, of course, charges imposed in favor of the donor — not charges "in favor of a third person, or even of the public, or the community at large," as the majority opinion in this case holds.
I cannot reconcile my mind to the proposition that, although the Code says that a man cannot by donation, deprive his wife or widow of her share of the community property, or deprive his forced heirs of their legitime, nevertheless a man may, by donation, deprive his wife or widow of her share of the community property, and deprive his forced heirs of their legitime, provided he imposes upon the donee a charge "in favor of a third person, or even of the public, or the community at large." How is the wife or widow, or the forced heir, of the donor, protected or compensated by a charge being imposed by the donor upon the donee "in favor of a third person, or even of the public, or the community at large" — as the author of the majority opinion expresses it?
The court has confused the onerous donation with what is called a donation for pious uses. Donations or legacies for pious uses "are those which are destined to some work of piety, or object of charity and have their motive independent of the consideration which the merit of the legatees [or donees] might procure to them." Domat, lib. 4 tit. 2, § 6, No. 2. "The term `pious uses' includes not only the encouragement and support of pious and charitable institutions, but those in aid of education and the advancement of science and the arts." State v. Executors of McDonough, 8 La. Ann. 246, citing Makelday on the Roman Law, No. 145. See, also, N.O., M.  C.R. Co. v. City of New Orleans, 26 La. Ann. 490; Succession *Page 885 
of Meunier, 52 La. Ann. 87, 26 So. 776, 48 L.R.A. 77; Act 124 of 1882.
The donation in this case was not even a donation for pious uses, because the stipulation that the property should be used for educational purposes did not require or mean that it had to be used for free or public education.
But that is not the point, for, even if this donation had been a donation for pious uses, it would have been none the less a gratuitous donation, not an onerous donation. The articles of the Code make it as plain as can be that an onerous donation is one in which the burden imposed upon the donee is in favor of the donor — not "in favor of a third person, or even of the public, or the community at large." What other meaning can article 1524 have, when it compares the value of the object given with thevalue of the charges imposed? Why speak of the value of the charges imposed if the charges be not in favor of the donor? And what other meaning can article 1773 have, viz.:
  "To be gratuitous, the object of a contract must be to benefit the person with whom it is made, without anyprofit or advantage, received or promised as aconsideration for it. It is not however the less gratuitous, if it proceed either from gratitude for a benefit before received, or from the hope of receiving one hereafter, although such benefit be of a pecuniary nature." (The italics are mine.)
It seems to me that what this court said in Bister v. Menge, 21 La. Ann. 217, which was very much like this case, ought to decide this case, viz.:
  "Article 2373 [now 2404] of the Civil Code obviously limits the power of the husband to dispose of the real estate of the community to acts of alienation by sale or otherwise, where an equivalent in value is impliedlyreceived for the community property disposed of.
  "The second paragraph of that article strictly prohibits him from making any conveyance inter vivos of the immovables of the community by gratuitous title. The fourth paragraph construed in connexion with the second, can only be taken to contemplate a recourse of the wife against the heirs of the husband in cases where he has alienated the immovables of the community *Page 886 
by onerous title in fraud of her rights. The case ofthe disposal of the immovables of the community bygratuitous title is provided for in the secondparagraph by absolute prohibition. The prohibition isunconditional and wholly independent of the interest ofthe husband in making the donation." (The italics are mine.)
Even the Act 124 of 1882, which declares that the laws against fidei commissa and prohibited substitutions shall not apply to donations or legacies in favor of educational, charitable, or literary institutions, says in its title "that nothing in this act shall be construed to affect the law in regard to the disposable portion." And, in fact, there is nothing in the statute that could be construed as allowing a man to make a donation of his wife's share in the community property, or a donation of the legitime reserved to his forced heirs.
Stated broadly, but accurately, the doctrine of the majority opinion is this: A man cannot give away his wife's share of the community property, or his forced heirs' legitime, by a donation in favor of some one else, unless he imposes upon the donee a charge in favor of a third party; but, if he does that, he may give away his wife's share of the community property and his forced heirs' legitime, by making both the donation and the charge in favor of outsiders. That could not have been the intention of the writers of the Code.
The reference to article 1890 of the Civil Code does not strengthen the decision in this case. The article merely means and declares that, where a person makes an onerous donation, legally, as, for example, when he does not give away his wife's share of the community property or his forced heirs' legitime, he may impose upon the donee a charge or stipulation in favor of a third person, just as he may do in a commutative contract. Here is the language of the article, viz.:
  "A person may also, in his own name, make some advantage for a third person the condition *Page 887 
or consideration of a commutative contract, or onerous donation; and if such third person consents to avail himself of the advantage stipulated in his favor, the contract cannot be revoked."
That does not mean that, by making a stipulation in favor of a third person, a man may give away his wife's share of the community property or his forced heirs' legitime. As far as the wife and the forced heirs are concerned, the donor's making a stipulation in favor of a third person does not make the donation less gratuitous.
It seems to me there are two errors in the majority opinion this case. The first error — and the least important — seems to be in regarding the donation in contest as a donation for pious uses. The second error is in holding that a donation for pious uses — or a donation containing a stipulation or charge in favor of a third person — is not a gratuitous but an onerous donation. It is a gratuitous donation as far as the donor and his partner in community and his forced heirs are concerned. The law favors and encourages philanthropic donations — donations for pious uses, as they were known in the civil law — but it does not allow, much less encourage, a man to be philanthropic with his wife's share of the community property, or with his forced heirs' legitime.